Order filed January 31, 2019




                                       In The

                     Fourteenth Court of Appeals
                                    ____________

                               NO. 14-17-00434-CV
                                    ____________

              IN THE INTEREST OF Z.Q.N., A MINOR CHILD


                    On Appeal from the 309th District Court
                            Harris County, Texas
                      Trial Court Cause No. 2016-14463

                                    ORDER

      The reporter’s record filed on January 8, 2018 does not contain all the exhibits
admitted at trial. The record is missing the following exhibits:

      Respondent’s Exhibit A           Facebook picture

      Respondent’s Exhibit B           Facebook picture

      Respondent’s Exhibit C           Facebook picture

      Respondent’s Exhibit 2           Text messages

      Respondent’s Exhibit 3           Facebook picture

      Respondent’s Exhibit 6           Facebook picture
      Respondent’s Exhibit 9          Facebook picture

      Respondent’s Exhibit 10         Facebook picture

      Respondent’s Exhibit 11         Sonogram photo

      Respondent’s Exhibit 12         Affidavit

      Accordingly, we order the court reporter, Delores Johnson, to file the above-
listed exhibits in a supplemental reporter’s record by February 7, 2019.



                                  PER CURIAM